UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
KAREN McBRIEN,                 )
                               )
          Plaintiff,           )
                               )
          v.                   )    Civil Action No. 09-2432 (RWR)
                               )
UNITED STATES et al.,          )
                               )
          Defendants.          )
______________________________)


                        MEMORANDUM ORDER

     Plaintiff Karen McBrien, proceeding pro se, filed a

complaint against the United States and numerous other defendants

generally based on the same events complained of in McBrien v.

FBI et al., Civil Action No. 09-197 (CKK), which was dismissed as

frivolous because the events alleged in the complaint constituted

“fantastic or delusional scenarios,” see id., 2009 WL 260043, at

*1 (D.D.C. February 3, 2009), and McBrien v. United States et

al., Civil Action No. 09-1527 (RBW), which was dismissed for

presenting “fantastic and delusional scenarios of a nationwide

conspiracy involving [McBrien’s] relatives, former relatives, and

numerous state and federal agencies who work in concert to spy

on, control, injure, and trick the plaintiff.”   Id., 2009 WL

2525152, at *1 (D.D.C. August 13, 2009).   Her complaint in this

matter was dismissed as frivolous on January 25, 2010.    See

McBrien v. United States et al., Civil Action No. 09-2342, 2010

U.S. Dist. LEXIS 5420, at *1 (D.D.C. January 25, 2010).
                                -2-

     McBrien has moved for reconsideration of the order

dismissing her case under Federal Rules of Civil Procedure 59(e)

and 60(b).   “While the court has considerable discretion in

ruling on a Rule 59(e) motion, the reconsideration and amendment

of a previous order is an unusual measure.”    Berg v. Obama, 656

F. Supp. 2d 107, 108 (D.D.C. 2009) (quoting City of Moundridge v.

Exxon Mobil Corp., 244 F.R.D. 10, 11-12 (D.D.C. 2007) (quoting

El-Shifa Pharm. Indus. v. United States, Civil Action No. 01-731

(RWR), 2007 WL 950082, at *1 (D.D.C. Mar. 28, 2007))).    “A motion

to alter the judgment need not be granted unless there is an

intervening change of controlling law, new evidence becomes

available, or there is a need to correct a clear error or prevent

manifest injustice.”   Berg, 656 F. Supp. 2d at 108 (quoting City

of Moundridge, 244 F.R.D. at 12 (quoting Messina v. Krakower, 439

F.3d 755, 758 (D.C. Cir. 2006))).

     Motions for reconsideration made under Rule 60(b) may be

granted only if the movant can show:

     (1) [M]istake, inadvertence, surprise, or excusable
     neglect; . . . (3) fraud (whether previously called
     intrinsic or extrinsic), misrepresentation, or other
     misconduct of an adverse party; (4) the judgment is
     void . . . (6) any other reason that justifies relief.

Lightfoot v. Dist. of Columbia, 555 F. Supp. 2d 61, 67 (D.D.C.

2008) (quoting Fed. R. Civ. Proc. 60(b)).

     Here, regardless of the rule under which McBrien’s motion is

analyzed, her request is not persuasive.    McBrien presents the
                                -3-

same allegations that she presented in her complaint, which was

dismissed as frivolous.   She has presented no evidence of a

change in the law nor has she presented any persuasive legal

argument demonstrating that the opinion dismissing her complaint

was clearly erroneous or that it created a manifest injustice.

The new evidence that McBrien presents does not alter the

previous conclusion that her complaint was frivolous.   To the

contrary, if anything, McBrien’s motion reinforces that

characterization by speculating about her being set up by

adversarial relatives for “Black Ops” by a spy agency known for

human experimentation using brain devices.   (Pl.’s Mot. to

Recons. at 4-5.)   McBrien’s motion for reconsideration merely

attempts to re-litigate matters that were previously decided

against her.   See Jung v. Assoc. of Am. Med. Colleges, 226 F.R.D.

7, 8 (D.D.C. 2005) (stating that motions for reconsideration

should “not be used to relitigate old matters, or to raise

arguments or present evidence that could have been raised prior

to the entry of judgment”); Singh v. George Washington Univ., 383

F. Supp. 2d 99, 101 (D.D.C. 2005) (denying motion for

reconsideration stating, in part, “the court considered the cases

the [defendant] now cites,” and the defendant's “attempt to

relitigate this issue will not be countenanced”); Solomon v.

Univ. of Southern California, 255 F.R.D. 303, 305 (D.D.C. 2009)

(denying motion for reconsideration stating that the plaintiff
                                -4-

“has continued to file complaints against USC making the same

claims. . . .   This Court need not waste valuable time and

resources by reiterating the same reasoning this Court relied

upon when it granted defendants' Motions to Dismiss”).

Therefore, because McBrien has not presented anything that would

warrant reconsidering the dismissal of her case, it is hereby

     ORDERED that the motion for reconsideration [5] be, and

hereby is, DENIED.

     SIGNED this 26th day of February, 2010.



                                              /s/
                                      RICHARD W. ROBERTS
                                      United States District Judge